Citation Nr: 1243387	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

5.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By the September 2008 rating decision, the RO established service connection for bilateral hearing loss, evaluated as noncompensably disabling, effective April 7, 2008.  By the July 2009 rating decision, the RO denied the service connection claims.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in July 2010, and before the undersigned Veterans Law Judge (VLJ) in October 2012.  Transcripts from both hearings are of record.

The Board notes that only the Veteran's hearing loss claim was certified as being on appeal to the Board.  In regard to the service connection claims noted above, the Board observes that the Veteran submitted a timely Notice of Disagreement (NOD) to the July 2009 rating decision later that same month.  Moreover, he discussed these claims at the July 2010 DRO hearing, and they were also the subject of a July 2010 Conference Report.  Although the Statement of the Case (SOC) on these issues was actually promulgated in July 2010 a few days after the date of the DRO hearing and Conference Report and there does not appear to be a VA Form 9 or other Substantive Appeal or any other communication from the Veteran on these issues subsequent to the SOC until the October 2012 Board hearing, at the October 2012 hearing the Veteran indicated his belief that he had also perfected an appeal regarding the service connection claims.  Under the circumstances, the Board accepts the Veteran's statement and testimony at the July 2010 DRO hearing as a valid Substantive Appeal in this case even though no SOC had actually been issued at the time.  The United States Court of Appeals for Veterans Claims (Court) found a claimant to have perfected an appeal under similar circumstances in Archibold v. Brown, 9 Vet. App. 124, 132 (1996).  Additionally, in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court distinguished the issues of a timely NOD versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a veteran's claim.  Thus, the Board will proceed to the merits of the appeal. 

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's service connection claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent audiological evaluations do not show an exceptional patter of hearing loss to include the pure tone threshold of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) being 55 decibels or more, nor is the average pure tone threshold for either ear shown to be 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

2.  Competent audiological evaluation conducted in August 2008 showed Level I hearing for both ears.

3.  Competent audiological evaluation conducted in September 2010 showed Level II hearing for both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Veteran's service connection claims are addressed in the REMAND portion of the decision below.  Therefore, only the Veteran's hearing loss claim is the subject of the VCAA analysis that follows.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, supra, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2010 and October 2012 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of any outstanding evidence showing symptomatology of his service-connected bilateral hearing loss that is not reflected by the evidence already of record.  Although he did indicate at his July 2010 hearing that he saw a doctor for his hearing after he got out of the military, he also indicated that those records were unavailable.  See Transcript p. 2.  VA has no obligation to seek evidence which a claimant acknowledges does not exist   Moreover, even if this evidence was available the Veteran has indicated that it concerns a period more than 20 years prior to the effective date for his hearing loss.  As such, it does not appear this evidence is relevant to the current issue of the appropriate rating for the service-connected hearing loss.

With respect to the aforementioned July 2010 and October 2012 hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   In this case, both the DRO in July 2010 and the undersigned VLJ in October 2012 accurately noted the current appellate issues and asked questions to clarify the Veteran's contentions.  The DRO also informed the Veteran that to satisfy his claim there had to be evidence he satisfied the relevant rating criteria, and asked questions regarding the extent of his medical treatment for this disability.  See Transcript pp. 3-4.  Although it does not appear the VLJ specifically noted the bases of the prior decisions or suggested evidence to submit, the Veteran through his testimony and other statements of record has indicated familiarity with what is necessary to substantiate his claim, and has consistently volunteered his treatment history and described his hearing loss symptoms.  Finally, Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, both the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The record further reflects the Veteran underwent VA audiological examinations in August 2008 and September 2010 that were conducted in accord with the requirements of 38 C.F.R. § 4.85(a) for such examinations.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his hearing loss has increased in severity since the most recent examination.  In fact, he testified at his October 2012 Board hearing that his hearing was "probably about the same" as it was at the time of the September 2010 examination.  Transcript pp. 3-4.

The Board is cognizant of the fact that the Court held in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b)  might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, it does not appear the August 2008 VA audiological examination accurately described the functional effects of the Veteran's hearing loss, although it did note the Veteran's own report that his greatest difficulty was that he could not hear "what's going on around him."  Moreover, the September 2010 VA audiological examination did include an opinion regarding the impact of the hearing loss on the Veteran's occupational activities, and what was noted is consistent with the Veteran's own testimony of such at the October 2012 hearing.  As such, because the examiner described the functional effects caused by the Veteran's hearing disability, the Board finds that the September 2010 VA examination fully complies with the holding in Martinak.  The Board further notes that the other evidence of record, to include the Veteran's own statements and hearing testimony, provides sufficient information for the Board to evaluate the functional effects of his hearing loss and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

In view of the foregoing, the Board finds that the evidence of record, to include the VA audiological examinations in this case, are adequate for adjudication of the Veteran's appeal.  Therefore, the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected bilateral hearing loss.

In his statements and hearing testimony, the Veteran described hearing difficulties to include among co-workers.  It has also been noted that he uses hearing aids.  The Board does not doubt the credibility of the Veteran in regard to his account of his own hearing difficulties, as they are clearly within the ability of a lay person to observe.  However, for the purposes of evaluated a hearing loss disability under the relevant schedular criteria, the focus is upon the results of audiological evaluations conducted in accord with the requirements of 38 C.F.R. § 4.85(a).  In this case, the only such evaluations appear to be that of the VA examinations conducted in August 2008 and September 2010.  Thus, it appears that only these evaluations are competent evidence for the purpose of determining the appropriate schedular rating.

The August 2008 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
10
15
55
80
40
LEFT
10
15
20
60
90
46.25

Speech recognition scores were 96 percent for both ears.

The subsequent September 2010 VA audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
20
60
85
45
LEFT
15
20
25
65
85
48.75

Speech recognition scores were 88 percent for both ears.  Description of speech recognition performance was described as good 92 to 80 percent for both ears.

Initially, the Board observes that the aforementioned competent audiological evaluations do not show an exceptional patter of hearing loss to include the puretone threshold of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) being 55 decibels or more, nor is the average puretone threshold for either ear shown to be 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, the provisions of 38 C.F.R. § 4.86 are not applicable to this case.

In regard to the provisions of 38 C.F.R. § 4.85, the Board observes that the results of the August 2008 VA audiological evaluation correspond to Level I hearing for both ears under Table VI, while the results of the September 2010 VA audiological evaluation correspond to Level II hearing for both ears under this Table.  In either case, these results, in turn, correspond to the current noncompensable rating under Table VII.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for his service-connected hearing loss.  In making this determination, the Board considered the potential applicability of "staged" rating(s) pursuant to Fenderson, supra.  However, a review of the record did not document any distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating.  Therefore, "staged" rating(s) are not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability in that the purpose of the criteria is to evaluate the level of hearing loss.  As such, the manifestations described by the Veteran to include difficulty hearing co-workers and what is going on around him are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected hearing loss disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, while the Veteran has described difficulty hearing co-workers due to his hearing loss, the record reflects he is employed.  Nothing in the record otherwise indicates that he is unable to obtain and/or maintain substantially gainful employment due to this service-connected disability to include the Veteran's own contentions.  The Board also notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.


REMAND

With respect to the Veteran's service connection claims, the Board notes that establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In this case, the Veteran essentially contends that he developed type II diabetes mellitus, peripheral neuropathy of the lower extremities, erectile dysfunction, and coronary artery disease as secondary to herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204.  Further, for purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97. 

The record reflects the Veteran had service aboard the U.S.S. America CVA-66 in the official waters of Vietnam.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  The Veteran himself has testified that he had contact with visitors who would come aboard from Vietnam.  He also testified that he took trips into Da Nang, which is something a lay person is competent to describe.

The Board acknowledges that the RO did request confirmation regarding the Veteran's service in Vietnam, and the official response received in October 2008 was that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  This response also noted the various dates the U.S.S. America CVA-66 was in the official waters of Vietnam.

The Board notes, however, that there has been a significant change in the adjudication of claims regarding claims of herbicide exposure by those shown to have served aboard Naval and Coast Guard ships in the waters of Vietnam since the Veteran's claims were last adjudicated in July 2010.  Specifically, in September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  For claims of herbicide exposure based upon "Brown Water" navy service, a request for verification of the ships' operations was to be sent to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES).  The RO was also to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

As already noted, the Veteran's claims of service connection based upon reported herbicide exposure were not adjudicated in light of these revised procedures nor does it appear he had the opportunity to present evidence as result thereof.  As such, the Board concludes that a remand is required in order to ensure the Veteran's claims receive adequate notification and development in light of these procedures.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed type II diabetes mellitus, peripheral neuropathy of the lower extremities, erectile dysfunction, and coronary artery disease should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his service on the landmass or the inland waters of Vietnam.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed type II diabetes mellitus, peripheral neuropathy of the lower extremities, erectile dysfunction, and coronary artery disease since June 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  The AMC/RO should complete all notification and development outlined in Training Letter 10-06 and VA Manual M21-1MR regarding disability claims based on herbicide exposure from U.S. Navy and Coast Guard veterans of the Vietnam Era, to include developing evidence as to whether the U.S.S. America CVA-66 "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board this ship.  

4.  After completing any additional development deemed necessary to include a VA medical examination if one is deemed warranted, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the provisions of Training Letter 10-06 and VA Manual M21-1MR regarding disability claims based on herbicide exposure from U.S. Navy and Coast Guard veterans of the Vietnam Era, as well as the Veteran's own competency and credibility regarding his account of have flown into Da Nang.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


